Citation Nr: 0304038	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  93-25 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether clear and unmistakable error was committed in a 
May 1, 1975, rating decision.  

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right lower back with low back 
pain, retained foreign body and traumatic arthritis, 
currently rated as 40 percent disabling.  

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right buttock, with retained 
foreign body, currently rated as 20 percent disabling.

4.  Entitlement to a compensable evaluation for postoperative 
colostomy, shell fragment wound to the abdominal cavity.  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Esquire


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1970 and from March 1971 to January 1974.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1993 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA), Regional 
Office (RO) in which increased evaluations for residuals of a 
shell fragment wound to the right lower back with low back 
pain, retained foreign body and traumatic arthritis, 
residuals of a shell fragment wound to the right buttock, 
with retained foreign body and post operative colostomy, 
shell fragment wound to the abdominal cavity were denied.  

The Board last remanded this matter in January 1997.  The 
requested development has been accomplished and the issues 
have been returned to the Board for further appellate review.  

In February 1999 the veteran notified the VA that he moved to 
San Diego, California.  


FINDINGS OF FACT

1.  The May 1, 1975, rating decision in which the RO granted 
service connection for shell fragment wound of the right 
lower back with low back pain and retained foreign body and 
assigned a noncompensable evaluation under Diagnostic Code 
5320, and was reasonably supported by the evidence then of 
record and prevailing legal authority and was not undebatably 
erroneous.  

2.  The service-connected residuals of a shell fragment wound 
to the right lower back with low back pain, retained foreign 
body and traumatic arthritis resulted in tenderness to 
palpation in the right lower lumbar region and mild facet 
osteoarthritis at the L4-5 facet joint.  

3.  The service-connected residuals of a shell fragment wound 
to the right buttock, with retained foreign body is 
characterized by tenderness to palpation in the buttocks 
region, nontender, atrophic and hypopigmented scars and a 
large divot of material absent from where the gluteus maximus 
was and buttock fat area.  

4.  The service-connected post operative colostomy, shell 
fragment wound to the abdominal cavity includes unremarkable 
scars, abdominal pain, and was status post episode abdominal 
bleeding, but there is no evidence of a partial obstruction 
of the bowel, complaints of diarrhea, or an inability to 
maintain weight.


CONCLUSIONS OF LAW

1.  The unappealed rating decision of May 1, 1975, which 
granted service connection for shell fragment wound of the 
right lower back with low back pain and retained foreign body 
and assigned a noncompensable evaluation under Diagnostic 
Code 5320, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.105(a), 4.84a, Diagnostic Code 5320 (1975, 2002).

2.  The criteria for an evaluation in excess of 40 percent 
for residuals of a shell fragment wound to the right lower 
back with low back pain, retained foreign body and traumatic 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.102, 4.73, Diagnostic Code 5320 (as in effect before and 
after July 3, 1997).  

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a shell fragment wound to the right buttock, 
with retained foreign body are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.102, 4.73, Diagnostic Code 5320 (as in effect 
before and after July 3, 1997).  

4.  The criteria for a compensable evaluation for 
postoperative colostomy, shell fragment wound to the 
abdominal cavity are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, 4.1-4.40, 4.114, Diagnostic Code 7310 (as in effect 
before and after July 2, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

The Board first notes that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. § 5103A (West Supp. 2002) (VCAA), are not applicable 
to CUE claims.  Livesay v. Principi, 15 Vet. App. 165 (2001).

In a May 1, 1975 rating decision the RO granted service 
connection for shell fragment wound of the right lower back 
with low back pain and retained foreign body and assigned a 
noncompensable evaluation under Diagnostic Code 5320.  An 
appeal was not initiated.  

In connection with his current appeal, the veteran 
essentially contends that the RO's May 1975 rating decision 
involved clear and unmistakable error by not considering that 
the service medical records contained a Medical Board Report 
dated November 21, 1973, which documents the presence of 
degenerative arthritis of the lumbar spine.  The veteran 
avers that the May 1, 1975, rating decision erroneously omits 
this fact while relying solely on the VA examination report.  
He further contends that the May 1, 1975, rating decision 
failed to consider the facts that would have resulted in a 10 
percent evaluation under the criteria of Diagnostic Code 
5010.  

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of CUE.  The 
applicable regulation provides that previous determinations, 
which were final and binding, will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).  

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94  (1995), quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996), quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) (emphasis in original); see 
also Luallen, supra (same). 

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en 
banc), it was held that a finding of CUE as to a prior 
determination requires: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
later evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication.  

The United States Court of Appeals for Veterans Claims 
(Court) has also stated that CUE is a very specific and rare 
kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable.  Fugo v.  Brown, 6 Vet. 
App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. App. 
at 313 (1992) (en banc) (emphasis in the original).  

Therefore, in order to determine whether the May 1, 1975 
rating decision involved CUE, the Board must review the 
evidence, which was of record at the time of that decision.  
A determination of clear and unmistakable error must be based 
on the record and the law that existed at the time of the 
prior unappealed decision.  See Eddy, supra (citing Russell, 
3 Vet. App. at 314; and Luallen, 8 Vet. App. at 95).  

The evidence of record at the time of the May 1, 1975, rating 
decision included the veteran's service medical records, a 
January 1971 VA hospital summary and an April 1975 VA 
examination report.  The Board notes that the veteran had two 
periods of active duty service, the first being October 1966 
to April 1970 in which the veteran sustained a shell fragment 
wound to the right lower back with retained foreign body.  
However, the service medical records for this period of 
service do not reveal x-ray findings of degenerative disc 
disease in his lower back.  The veteran's second period of 
active duty was March 1971 to January 1974.  The December 
1972 medical record revealed that x-rays of the veteran's 
back were normal.  X-rays taken in conjunction with the 
veteran's November 1973 Medical Board examination revealed 
degenerative disc disease at the L5-S1 level.  The January 
1971 VA hospitalization x-rays showed 6 lumbar vertebrae with 
an increase of lordotic curve favoring, instability, no 
osteolytic lesions were seen.  The April 1975 VA x-rays 
revealed only shrapnel still present.  Joint spaces were 
still well maintained.  There was no evidence of 
posttraumatic or degenerative arthritis.  

The Court has stated that the essence of a claim of CUE is a 
collateral attack on an otherwise final rating decision by a 
VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. 
Cir. 1994).  As such, there is a presumption of validity 
which attaches to that final decision, and when such a 
decision is collaterally attacked, the presumption becomes 
even stronger.  See Fugo, 6 Vet. App. at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
CUE has a much heavier burden than that placed on a claimant 
who attempts to establish prospective entitlement to VA 
benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  The Board finds that the veteran has not met this 
burden.  

In the light of the medical evidence of record, applicable 
law and regulations in effect at the time of the May 1, 1975 
rating decision, the Board has determined that those facts 
reasonably supported the determination made by the RO.  
Although, the November 1973 x-rays taken during service 
revealed degenerative disc disease at the L5-S1 level the two 
subsequent-rays, in January 1971 and April 1975 did not.  It 
was not unreasonable for the RO to only grant service 
connection for residuals of a shell fragment wound to the 
right lower back with retained foreign body when there were 
at least three x-rays, December 1972, January 1971 and April 
1975, which did not show degenerative joint disease.  Thus, 
the Board can not conclude that such a determination was 
undebatably erroneous, as there were three x-rays of record 
that did not show degenerative joint disease and only one x-
ray that did.  Therefore, the Board can not find CUE with 
respect to the May 1, 1975 rating decision.  

In summary, the Board concludes that the RO did not commit 
clear and unmistakable error in failing to award a 10 percent 
evaluation for degenerative joint disease under Diagnostic 
Code 5010 for traumatic arthritis.  An initial grant of 
service connection for residuals of a shell fragment wound to 
the right lower back with retained foreign body only was 
proper based on the evidence that was of record at the time 
of the May 1, 1975 rating decision.  

II.  Increased Evaluations  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  In an August 2001 letter the RO informed the 
veteran of the evidence that had been received and listed the 
evidence that was still needed.  

The December 2002 Board letter informed the veteran of the 
evidence needed to substantiate the claims.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded VA 
examinations in December 1992 and May 1999.  See 38 U.S.C.A 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  
VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

The schedular criteria for muscle injuries as well as the 
provisions of 38 C.F.R. §§ 4.55 and 4.56 which relate to 
evaluation of muscle injuries, was revised effective July 3, 
1997.  A review of the pertinent regulations, specifically 38 
C.F.R. § 4.73, Diagnostic Codes 5302 and 5320, reveals no 
changes in the evaluations granted for the classifications of 
disability from muscle injuries (slight, moderate, moderately 
severe, and severe).

Under the old regulations, effective prior to the revisions 
for rating muscle injuries, the regulations classified muscle 
injuries into four general categories: slight, moderate, 
moderately severe, and severe.  Separate evaluations were 
assigned for the various degrees of disability.  Residuals of 
gunshot and shell fragment wounds were evaluated on the basis 
of the velocity, projector and size of the missile which 
inflicted the wounds; extent of the initial injury and 
duration of hospitalization; the therapeutic measures 
required to treat the disability; and current objective 
findings, such as evidence of damage to muscles, nerves and 
bones which result in pain, weakness, limited or excessive 
motion, shortening of extremities, scarring, or loss of 
sensation.  38 C.F.R. § 4.56.  

Slight disability of the muscle anticipated a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.  A history 
of healing with good functional results without consistent 
complaints of the cardinal symptoms of muscle injury or 
painful residuals was also contemplated.  Objective findings 
of a slight disability included minimal scar, slight, if any, 
evidence of fascial defect, atrophy, or impaired tonus, and 
no significant impairment of function or retained metallic 
fragments.  38 C.F.R. § 4.56(a). 

Moderate disability of the muscle anticipated a through-and- 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.   
Objective findings included entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b).  

A moderately severe disability of the muscles anticipated a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c). 

A severe muscle disability resulted from a through-and- 
through or deep-penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, with intermuscular binding and cicatrization and 
service medical records or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound.  Objective findings may include a ragged, depressed 
and inherent scars indicating wide damage to muscle groups in 
missile track, palpation showing moderate or extensive loss 
of deep fasciae or muscle substance, or soft flabby muscles 
in wound area and abnormal swelling and hardening of muscles 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with decreased muscles of the non-major 
side indicate severe impairment of function.  38 C.F.R. 
§ 4.56(d).

If present, the following were also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, visible or measurable  
atrophy; adaptive contraction of an opposing group of  
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following  
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

In addition, in rating injuries of the musculoskeletal 
system, attention was first given to the deepest structures 
injured (bones, joints and nerves).  A through-and-through 
injury, with muscle damage, was at least a moderate injury 
for each group of muscles damaged.  Entitlement to a rating 
of severe grade was established when there is a history of a 
compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. § 4.72.

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30,237-240 (1997).  For instance, 38 C.F.R. 
§ 4.72 was removed and the provisions contained in that 
regulation was incorporated into the provisions of 38 C.F.R. 
§ 4.56.

Under the revised regulations, effective July 3, 1997, 38 
C.F.R. § 4.56, governing the evaluation of muscle 
disabilities reflects that, (a) An open comminuted fracture 
with muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the  cardinal signs and symptoms of muscle 
disability are loss of  power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d)  Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries that are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

A.  Right Lower Back with Low Back Pain Retained Foreign Body 
and Traumatic Arthritis 

The veteran's service connected residuals of a shell fragment 
wound to the right lower back with low back pain, retained 
foreign body and traumatic arthritis is currently rated as 40 
percent disabling under Diagnostic Code 5320 for injuries to 
muscle group XX.  38 C.F.R. § 4.73 (2002).  Under Diagnostic 
Code 5320, a 40 percent evaluation is warranted for 
moderately severe injury to the lumbar spine region of Muscle 
Group XX.  A 60 percent evaluation is warranted for severe 
injury to the lumbar region of Muscle Group XX.  38 C.F.R. § 
4.73, Diagnostic Code 5320.  For rating purposes, the spinal 
muscles are the sacrospinalis (erector spinae and its 
prolongations in the thoracic and cervical regions).  The 
function of these muscles is postural support of the body and 
extension and lateral movements of the spine.  Id.  

Following a careful review of the entire record, the Board 
concludes that more than a 40 percent evaluation for muscle 
group XX under Diagnostic Code 5320 is not demonstrated.  
Although the veteran suffered a shell fragment wound to the 
right lower back, the medical evidence does not show major 
nerve or artery involvement.  At the December 1992 VA 
examination no spasm was noted, but there was tenderness to 
palpation in the right lower lumbar region.  Supine straight 
left leg raising examination was negative for reproduction of 
radicular pain.  The veteran had increased back pain with 
rising of the right leg.  At the May 1999 VA examination 
pressure over the sciatic nerve in the sciatic notch on the 
right side showed this to create significant pain and repeat 
the pain that was his "low back pain and hip pain".  This 
radiated pain down the back of his right thigh toward his 
knee, which was the same pain that he had been complaining 
about.  Palpation of his lumbosacral spine showed mild 
tenderness of the bilateral quadratus lumborum muscles.  The 
sciatica seemed to be aggravating and the cause of the 
sitting low back pain.  In a sitting position lifting his 
left foot up and down recreated the low back pain.  Further 
examination of the lumbosacral spine showed that the veteran 
had a normal left straight leg raise to 85 degrees.  His 
right straight leg raise gave him hip pian and sciatic nerve 
pain at 70 degrees elevation.  

The veteran's complaints consisted primarily of low back 
pain, and there was no evidence of consistent complaints of 
the cardinal signs and symptoms of muscle disability until 
May 1999 when VA examined the veteran when his nonservice-
connected uncorrected pes planus was far advanced.  In fact, 
the May 1999 VA examiner noted that the veteran had 
lumbosacral muscle strain secondary to prolonged standing or 
walking with uncorrected pes planus.  The VA examiner opined 
that the back pain and current impairment was related to a 
combination of wallet sciatica on top of a more vulnerable 
sciatic nerve.  The examiner would not consider this 
permanent and stationary at the present time, since a wallet 
sciatica could readily repair itself with the absence of 
irritation for six months to one year.  The examiner opined 
that this was not a specific hip joint pain and that this 
pain was not a direct effect of the shrapnel injury.  

For rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Indeed, when VA examined the veteran in December 
1992 the veteran walked with a slight limp on the right.  The 
veteran was able to stand erect.  He performed a satisfactory 
heel and toe walk and was able to squat and arise again.  
Reflexes and sensation were intact in the low extremities.  
On examination in May 1999 the neurologic examination showed 
that the veteran had normal bilateral Achilles reflex, normal 
bilateral patellar reflexes and good strength in elevation of 
his large toe.  The veteran walked well on his toes as well 
as his heels.  

Objective findings suggesting the presence of severe lumbar 
region muscle injury for muscle group XX are not shown.  
There is no evidence that the affected muscles swell or 
harden abnormally in contraction.  

Muscle Group XX functions, in part, to provide postural 
support of the body.  At the December 1992 VA examination 
lumbar range of motion was 75 degrees of flexion and 30 
degrees of extension with complaints of pain on extremes of 
motion.  On examination in May 1999 the veteran had normal 
forward flexion to 90 degrees.  He appeared to be more held 
from further forward flexion by his abdominal girth rather 
than flexibility of his back.  The veteran had right and left 
lateral rotation of 35 degrees, right and left lateral 
flexion to 30 degrees.  He had backward extension to 20 
degrees.  

The Board notes, for example, that the signs of severe muscle 
injury listed in 38 C.F.R. § 4.56(d)(4) are essentially 
absent.  There is no X-ray evidence of indicating 
intermuscular trauma and the explosive effect of the muscle; 
adhesion of the scars to one of the pelvic bones, sacra or 
vertebrae, with epithelial sealing over the bone; visible or 
measurable muscle atrophy; adaptive contraction of an 
opposing group of muscle; atrophy of muscle groups not in the 
track of the missile; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  At the 
December 1992 VA examination x-rays of the lumbar spine 
revealed that the height of intervertebral disc spaces and 
vertebral bodies was unremarkable.  The pedicles and 
transverse process were intact.  Small metallic foreign body 
was demonstrated in the soft tissues of the back.  No other 
significant abnormalities were seen.  The October 1996 VA x-
ray revealed slight disc space narrowing at L3-4.  Anterior 
spurring was seen at L3 to L5.  The December 1998 VA x-rays 
showed that the vertebral body at the lumbosacral junction 
was transitional in the form of pseudoarthritis with the 
ilium on the right.  The April 1999 x-rays revealed that 
there was an approximately 5 mm posterior disc bulge at the 
L4-5 level.  There was mild facet osteoarthritis at the L4-5 
facet joint.  Common iliac arteries were calcified.  No 
stenosis of the spinal canal was appreciated.  

VA outpatient treatment records show that the veteran 
complained of low back pain in October 1996.  He felt that 
the increased pain was due to the change in climate.  He did 
not have problems in Arizona.  At the May 1999 VA examination 
the veteran reported that he had low back pain for a number 
of years.  It had been present since the early 1990's.  The 
symptoms were predominantly pain on the right lower back and 
buttock, and down the back of his right leg to his right 
knee.  This was much worse when he was sitting for any period 
of time.  It was greatly aggravated by the veteran's driving 
with a stick shift.  He usually tried to sleep on his side, 
or he would sleep on the floor.  His back pain increased 
significantly recently.  The veteran's back pain bothered him 
enough that he was unable to drive his stick shift truck to 
and from Los Angeles or sit for any period of time without a 
great deal of pain in his right back.  It has not caused any 
problems in his toes or feet.  The veteran has not had any 
known neurologic deficits.  The Board also finds that any 
pain and weakness associated with the veteran's residuals of 
a shell fragment wound to the back, and any resulting 
function loss (i.e., limitation of motion) are contemplated 
in the rating criteria for evaluating muscle disabilities 
and, hence, contemplated in his currently assigned 40 percent 
disability evaluation.  Simply stated, the veteran is not 
entitled to a higher evaluation on the basis of consideration 
of these factors, alone.  

In this regard, the Board notes that in DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), the Court held that in 
evaluating a service-connected shoulder disability under 
Diagnostic Code 5201, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  However, in Johnson v. 
Brown, 9 Vet. App. 7 (1996), the Court restricted the DeLuca 
holding to disabilities evaluated on the basis of loss of 
range of motion and held that DeLuca therefore did not apply 
to the evaluation of a service-connected knee disability 
under Code 5257.  Id. at 11.  While limitation of motion is a 
consideration in evaluating the extent of injury in cases of 
muscle disability, the symptomatology cited by DeLuca is 
contemplated in the evaluation of muscle injuries from 
missiles under the muscle injury diagnostic codes set forth 
in 38 C.F.R. § 4.73.

As indicated above, the rating schedule specifically provides 
that for rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Since the symptoms considered in DeLuca were deemed 
by the Court to be those over and above the measured 
limitation of motion of the affected joint, the Court found 
that the rule against pyramiding did not apply.  In this 
case, however, the symptoms contemplated by DeLuca and by the 
rating schedule for evaluating muscle injuries are 
essentially identical.  The rule against pyramiding, that 
precludes the evaluation of the same service-connected 
disability under different diagnostic codes for the purpose 
of artificially increasing the service-connected evaluation, 
would rightly apply.  38 C.F.R. § 4.14 (2002).  

For all the foregoing reasons, the Board finds that an 
evaluation in excess of the currently assigned 40 percent for 
residuals of a shell fragment wound to the right lower back 
with low back pain, retained foreign body and traumatic 
arthritis, Muscle Group XX, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim as to an 
increased evaluation for Muscle Group XX.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Right Buttock  

The veteran's service connected residuals of a shell fragment 
wound to the right buttock, with retained foreign body is 
currently rated as 20 percent disabling under Diagnostic Code 
5317 for injuries to Muscle Group XVII.  38 C.F.R. § 4.73 
(2002).  Diagnostic Code 5317 states that Muscle Group XVII 
includes those muscles responsible for extension of the hip, 
abduction of the thigh, elevation of the opposite side of the 
pelvis, tension of the fascia lata and iliotibial (Maissat's) 
band, acting with Muscle Group XIV in postural support of the 
body steadying the pelvis upon the head of the femur and the 
condyles of the femur on the tibia.  Muscles listed as part 
of this group include the pelvic girdle group, including the 
gluteus maximus, the gluteus medius, and the gluteus minimus.  
Pursuant to this code, a 20 percent rating is warranted if 
impairment of this muscle group is moderate.  If it is 
moderately severe, a 40 percent rating is warranted.  
Finally, if the impairment is severe, a 50 percent rating is 
warranted.  38 C.F.R. § 4.73, Diagnostic Code 5317.  

Upon a review of the evidence, the Board finds that the 
veteran's residuals of a shell fragment wound to the right 
buttock, with retained foreign body is characterized by 
tenderness to palpation in the buttocks region, nontender, 
atrophic and hypopigmented scars and a large divot of 
material absent from where his gluteus maximus was and 
buttock fat area.  

The Board notes, for example, that the signs of moderately 
severe muscle injury listed in 38 C.F.R. § 4.56(d)(4) are 
essentially absent.  There were no indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  At the 
December 1992 VA examination the veteran had tenderness to 
palpation in the buttocks region.  The veteran was noted to 
have two large scars in the right buttocks region and there 
was also a transverse scar in the right upper buttock area 
representing site of prior shrapnel removal.  At the May 1999 
VA examination palpation examination showed that the veteran 
was tender over his right gluteus minimus muscle.  He had a 
large divot of material absent from where his gluteus maximus 
was and buttock fat area.  This was near, but not directly 
over the right sciatic nerve.  Tests of strength and 
endurance compared with sound side do not demonstrate 
positive evidence of impairment.  At the December 1992 VA 
examination the neurological examination was unremarkable.  
At the May 1999 VA examination the examiner's impression was 
that the veteran's right sided sciatic that appeared to be a 
direct irritation of the sciatic nerve in the area of the 
piriformis muscle.  The major precipitator of the sciatica 
appeared to be the large wallet in the right rear pocket.  
That is modified by the shrapnel wound in the right hip that 
has significantly decreased the protective fat layer of the 
right buttock.  It appears that the right wallet sciatica was 
very much aggravated by and worsened by the underlying loss 
in fat tissue in the right buttock area.  

As such, the Board finds that the veteran's residuals of a 
shell fragment wound to the right buttock, with retained 
foreign body, more nearly approximates a 20 percent 
disability evaluation under Diagnostic Code 5317.  See 38 
C.F.R. § 4.73.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that the Board must consider scars separately.  Thus, the 
Board will also analyze whether a compensable evaluation is 
warranted for the right buttock scars under Diagnostic Codes 
7803, 7804, and 7805.  Diagnostic Codes 7803 and 7804 provide 
that a scar can be rated at 10 percent if it is "poorly 
nourished, with repeated ulceration," or "tender and painful 
on objective demonstration," respectively.  Diagnostic Code 
7805 provides that a scar may be rated based on "limitation 
of function" of the part of the body that is affected.  38 
C.F.R. § 4.118 (2001).  

Effective August 30, 2002 38 C.F.R. § 4.118 Schedule of 
ratings-skin was revised as follows: Under Diagnostic Code 
7802 scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent evaluation.  Note (1): Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  Under 
Diagnostic Code 7803 superficial, unstable scars warrant a 10 
percent evaluation.  Note (1): An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  Under 
Diagnostic Code 7804 scars, which are superficial, painful on 
examination, warrant a 10 percent evaluation.  Note (1): A 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  (See § 4.68 of this part on the 
amputation rule.)  Under Diagnostic Code 7805 other scars are 
to be rate on limitation of function of affected part.  See 
67 Fed. Reg. 49590-49599 (July 31, 2002); 38 C.F.R. § 4.118 
(effective August 30, 2002).  

At the December 1992 VA examination there was a 5.2-cm scar 
on the veteran's right buttock surrounded by an indented area 
of atrophic muscle.  This scar was nontender, atrophic and 
hypopigmented.  There was also a 4-cm in diameter circular 
scar on his right buttock, which was nontender, atrophic, and 
hypopigmented.  Therefore, a separate 10 percent rating based 
on the tender and painful scar of the right and left buttocks 
is not warranted.  38 C.F.R. § 4.118 (as in effect before and 
on August 30, 2002).  

In evaluating this disability, the Board has considered all 
applicable regulations, and has considered all the disabling 
manifestations, including the effects of pain as required by 
38 C.F.R. §§ 4.40 and 4.45, and by DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The diagnostic codes for muscle 
disabilities and for scars include pain as a rating 
criterion, as discussed above.  The veteran's pain has been 
considered under these sections of the rating schedule.  
Furthermore, there is no evidence of record showing that 
there is additional loss of function attributable to the 
service-connected residuals of a shell fragment wound to 
Muscle Group XVII, right buttock, beyond that contemplated by 
the assigned disability ratings.  



C.  Abdominal Cavity

The veteran's service connected post operative colostomy, 
shell fragment wound to the abdominal cavity is currently 
rated as 0 percent disabling under Diagnostic Code 7310 for 
stomach injury residuals, which in turn uses the criteria 
from Diagnostic Code 7301, adhesions of the peritoneum, as 
the rating criteria.  A 10 percent evaluation is warranted 
when there is moderate symptomatology, as evidence by pulling 
pain on attempting work or aggravated by movements of the 
body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distention.  A 30 percent evaluation is warranted for 
moderately severe symptomatology, with a partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain, as that 
required in a 50 percent evaluation.  It follows that a 50 
percent evaluation, the highest under the Diagnostic Code, is 
warranted for even more severe symptomatology.  38 C.F.R. § 
4.114, Diagnostic Code 7301.  In the alternative, Diagnostic 
Code Diagnostic Code 7328 provides that symptomatic residuals 
of a resection of an intestine, with diarrhea, anemia and 
inability to gain weight, warrant a 20 percent evaluation.  
More severe manifestations warrant higher evaluations.  38 
C.F.R. § 4.114, Diagnostic Code 7328 (2002).  

Where a law or regulation changes after the claim has been 
filed, the version more favorable to the veteran applies 
absent any congressional intent.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The criteria for rating diseases of the 
digestive system were amended.  These changes, however, only 
affect the evaluation of liver disorders and diseases.  See 
66 Fed. Reg. 29,486-29,489 (effective July 2, 2001) (to be 
codified at 38 C.F.R. § 4.114).  

Ratings under the digestive system, Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code, which reflects 
the predominant disability picture, with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2002).

The December 1998 VA x-rays showed irregular metallic 
densities project over the visualized portions of the 
abdomen, pelvis and thighs.  

In May 1999, in response to the Board's January 1997 remand 
and after review of the veteran's claims file a VA 
physician's impression was status post episode abdominal 
bleeding.  He opined that this was as likely as not to be 
related to the colon anastomosis that was done in 1968 or the 
colon reanastomosis that was done in 1968.  It demonstrated 
that the veteran had a potential for other rebleeding at the 
same site and should there be lower abdominal bleeding in 
this area from this site of the colon anastomosis, this would 
be obviously a service related occurrence.  X-ray and CT scan 
of the liver spleen scan were reviewed.  They were within the 
normal range for age and did not indicate a structural cause 
for the arthralgia described.  

In light of the above, the Board finds that the preponderance 
of the evidence is against a compensable evaluation.  There 
is no evidence of pulling pain on attempting work or 
aggravated by movements of the body, or occasional episodes 
of colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distention.  The December 1992 VA 
abdominal scars examination was unremarkable.  The diagnoses 
included abdominal pain probable secondary to 
gastroesophageal reflux.  As such, a compensable evaluation 
is not warranted under Diagnostic Code 7301.  In a similar 
manner, there was no evidence of diarrhea, anemia or an 
inability to gain weight.  In May 1999, the VA physician 
indicated that the veteran's status post episode abdominal 
bleeding appear to be a spurious event, one that was unlikely 
to repeat itself.  This was an event that caused no current 
impairment and no current functional loss.  As such, a 
compensable evaluation is not warranted under Diagnostic Code 
7328.  




ORDER

The RO's VA's May 1, 1975 rating decision was not clearly and 
unmistakable erroneous in failing to assign a 10 percent 
evaluation for degenerative arthritis under Diagnostic Code 
5010 for traumatic arthritis.  

An increased evaluation for residuals of a shell fragment 
wound to the right lower back with low back pain, retained 
foreign body and traumatic arthritis, is denied.

An increased evaluation for residuals of a shell fragment 
wound to the right buttock, with retained foreign body, is 
denied.

An increased evaluation for postoperative colostomy, shell 
fragment wound to the abdominal cavity, is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

